*1620Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered November 14, 2006. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [2]), defendant contends that County Court abused its discretion in denying his request for youthful offender status. We reject that contention (see People v Lewis, 49 AD3d 1290 [2008]; People v Washpun, 41 AD3d 1233 [2007], lv denied 9 NY3d 883 [2007]), as well as defendant’s contention with respect to the severity of the sentence. Present—Scudder, P.J., Martoche, Smith, Lunn and Peradotto, JJ.